         Case 4:19-cv-00147-SCJ Document 17 Filed 04/30/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                              ROME DIVISION

U.S. BANK TRUST, N.A., AS
TRUSTEE FOR LSF11 MASTER
PARTICIPATION TRUST,

     Plaintiff,                                 Case No. 4:19-cv-00147-SCJ

v.

RONALD BERRYMAN,

     Defendant.


                              SCHEDULING ORDER

      Upon review of the information contained in the Joint Preliminary Report

and Discovery Plan form completed and filed by the parties, the Court orders that

the time limits for adding parties, amending the pleadings, filing motions,

completing discovery, and discussing settlement are as set out in the Federal Rules

of Civil Procedure and the Local Rules of this Court, except as herein modified:

      The discovery period is hereby reopened and shall expire 90 days from entry

of this Order. Dispositive motions shall be due 30 days following the expiration of

the discovery period. These deadlines shall not be extended any further, absent

exigent circumstances related to COVID-19 or the birth of Plaintiff’s counsel’s

child, due on July 5, 2020.
                                         1
       Case 4:19-cv-00147-SCJ Document 17 Filed 04/30/20 Page 2 of 2




                             30th day of ___________________
      IT IS SO ORDERED, this ____         April              2020.



                                     s/Steve C. Jones
                                     _______________________________
                                     HONORABLE STEVE C. JONES
                                     UNITED STATES DISTRICT JUDGE


CONSENTED TO:

/s/ Bret J. Chaness                        /s/ W. Jeremy Salter (by BJC w/
BRET J. CHANESS                            permission)
GA Bar No. 720572                          W. JEREMY SALTER
RUBIN LUBLIN, LLC                          GA Bar No. 303979
3145 Avalon Ridge Place, Suite 100         The Law Office of W. Jeremy Salter
Peachtree Corners, GA 30071                P.O. Box 609
(678) 281-2730 (Telephone)                 Rome, GA 30162
(404) 921-9016 (Facsimile)                 (706) 295-1300 (Telephone)
ksale@rlselaw.com                          (706) 295-0238 (Facsimile)
Attorneys for Plaintiff                    jeremy@jsalterlaw.com
                                           Attorney for Defendant




                                       2
